United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, PROCTOR STATION,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Coby Jones, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0381
Issued: July 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2016 appellant, through her representative, filed a timely appeal from a
June 17, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).2
Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated April 11, 2017, the Board exercised
its discretion and denied the request, finding that the issue presented could be adequately addressed based on a
review of the case record. Order Denying Request for Oral Argument, Docket No. 17-0381 (issued April 11, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant sustained a bilateral knee condition causally related to
factors of her federal employment.
FACTUAL HISTORY
On May 1, 2015 appellant, then a 50-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained disorders due to repeated trauma causally related
to factors of her federal employment. She did not stop work. OWCP assigned the case file
number xxxxxx521.
In an accompanying statement, appellant related that she injured both knees at work on
May 15, 2013. On November 4, 2014 she resumed work after knee surgery, but her knees
continued to hurt due to the requirements of her employment. Appellant described in detail her
job duties.
OWCP had previously accepted under case file number xxxxxx011 that appellant
sustained lumbar sprain and bilateral knee and leg sprains on May 15, 2013 when she was
attacked by a dog while in the performance of duty. On September 16, 2014 Dr. David A.
Coons, an attending osteopath and Board-certified orthopedic surgeon, performed partial medial
and lateral meniscectomies with chondroplasties of both knees. Appellant stopped work on
September 16, 2014 and resumed her usual job on November 3, 2014. OWCP had also accepted
that she sustained a left ankle sprain and sacroiliac ligament sprain on January 29, 2015 under
file number xxxxxx217.4 Appellant worked six hours a day with restrictions following the
injury.5
In support of her May 1, 2015 occupational disease claim, appellant submitted evidence
relevant to her May 15, 2013 work injury under file number xxxxxx011. In an April 27, 2015
report, Dr. Coons diagnosed osteoarthritis of both knees aggravated by her work injury and
employment activities.
In a report dated May 28, 2015, Dr. Mario G. Alinea, Board-certified in family practice,
evaluated appellant for knee pain bilaterally and noted that she had a history of meniscal tears
and degeneration. He advised that after knee surgery she continued to have symptoms that
prevented her from performing her usual employment. Dr. Alinea diagnosed bilateral
osteoarthritis of the knees aggravated by her employment injury and job duties. He
recommended a right total knee replacement. Dr. Alinea related:
“It is the orthopedic surgeon’s opinion that the events and nature of [appellant’s]
job over the last 26 years as a letter carrier having to walk long distance, up and
down hills, climbing up and down stairs and multiple work[-]related injuries to
her knees are such that this is responsible for the aggravation [of] her knee, which
4

OWCP combined the aformentioned files, with case file number xxxxxx011 serving as the master file.

5

OWCP claim file number xxxxxx217 is not before the Board on the present appeal.

2

has led to a cascade of treatment and is now leading to a need for knee
replacement.”
By decision dated June 25, 2015, OWCP denied appellant’s occupational disease claim.
It found that the medical evidence was insufficient to show that she sustained a diagnosed
condition as a result of the accepted employment factors.6
Appellant, on July 21, 2015, requested an oral hearing before an OWCP hearing
representative. At the hearing, held on December 16, 2015, she related that her knees became
worse when she returned to work.
By letter dated December 11, 2015, appellant attributed her knee condition to her job
duties as a letter carrier for 26 years. She discussed her May 15, 2013 knee injuries and noted
that after her September 16, 2014 surgery she returned to her usual duties in November 2014.
Appellant’s symptoms worsened due to additional work exposure and she began limping in
April 2015. She described the job duties to which she attributed her bilateral knee condition.
In a report dated January 6, 2016, Dr. Coons diagnosed bilateral end-stage osteoarthritis
of the knees. He noted that bilateral knee surgery on September 16, 2014 confirmed “complete
loss of cartilage in both the right and left knees.” Dr. Coons reviewed appellant’s history of two
nonemployment-related knee injuries, a torn left meniscus in August 2006 and a meniscus tear
on September 23, 2007. Both injuries were treated with surgery that revealed preexisting
degenerative changes. Appellant’s knee problems increased and she underwent bilateral knee
surgery on November 16, 2014, following which she resumed her usual work duties. Dr. Coons
described her work duties as a letter carrier for 26 years, noting that she walked around 20,000
miles and entered and exited a vehicle hundreds of thousands of times. He related:
“My medical opinion is that work has certainly been a contributing factor to the
development of the degenerative changes in her knees. This is especially true
when we consider that [appellant] was only 41 years old when she had her first
arthroscopy and was found to have some ‘preexisting’ degenerative changes.
Arthritis typically develops over a period of time, and it is likely that she began
having degenerative changes in her 30’s. This time frame is not consistent with
typical, age[-]related osteoarthritis. It is much more likely that overuse and
overwork over long periods of time in [appellant’s] occupation permanently
accelerated and led to the degenerative changes, which were noted at such a
young age. The biomechanical forces would be excessive cartilage pressure and
micro-degeneration with recurrent and prolonged twisting, turning, squatting, and
jumping impact, which are described inherent to her job. These mechanical
forces were causative of any injury and inflammation cascade leading to the early
6

OWCP noted that appellant underwent a second opinion examination in master file number xxxxxx011. In a
report dated August 9, 2014, Dr. Justin Sherfey, an osteopath, diagnosed degenerative joint disease of the right knee
with a progression of preexisting arthritis disease unrelated to the May 15, 2013 work injury an aggravation of right
knee degenerative joint disease, a medial meniscus tear of the left knee due to the work injury, a temporary
aggravation of preexisting degenerative joint disease due to the work injury, and a preexisting anterior cruciate
ligament tear of the left knee.

3

degenerative changes on a more probable than not basis given the absence of
predisposing injury or malformation.”
Dr. Coons recommended bilateral total knee replacements due to appellant’s end-stage
osteoarthritis, which he found “permanently aggravated and accelerated by her occupation.”
By decision dated February 17, 2016, OWCP’s hearing representative vacated the
June 25, 2015 decision. She found that Dr. Coons’ January 6, 2016 report was sufficient to
require further development of the evidence. The hearing representative instructed OWCP to
refer appellant for a second opinion examination to determine whether she sustained a bilateral
knee condition caused or aggravated by factors of her federal employment.
OWCP initially referred appellant to Dr. Louis Kretschmer, a Board-certified orthopedic
surgeon, for a second opinion examination; however, it subsequently determined that his report
and addendum should be excluded from the record.7
On May 17, 2016 OWCP referred appellant to Dr. Robert L. Kalb, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated June 2, 2016, Dr. Kalb
noted that she experienced difficulties beginning in May 2013 after she hurt her knees and back
during a dog attack. He related that he had reviewed and concurred with Dr. Kretschmer’s
reports. Dr. Kalb opined that appellant did not sustain arthritis of the bilateral knees due to any
of her injuries. He further related, “The work requirements of standing, walking, and delivering
the mail would not in and of themselves by direct cause, aggravation, precipitation, or
acceleration lead to advanced arthritis with requirement for bilateral knee replacement.”
Dr. Kalb advised that appellant had no work restrictions as a result of her accepted injuries and
that her current symptoms were “related to osteoarthritis in her knees, which is not an allowed or
accepted [w]orkers’ [c]ompensation condition.”
By decision dated June 17, 2016, OWCP denied appellant’s claim for a bilateral knee
condition causally related to factors of her federal employment. It found that Dr. Kalb’s opinion
constituted the weight of the evidence and established that work duties did not cause or
contribute to her bilateral knee osteoarthritis.
On appeal counsel contends that the opinion of Dr. Coons was rationalized and based on
a detailed description of her work duties. He further asserts that Dr. Kalb failed to refer to
appellant’s work duties and appeared to find that OWCP did not allow bilateral osteoarthritis as
an accepted condition.
7

OWCP indicated that it was excluding Dr. Kretschmer’s reports due to insufficient rationale as he based his
opinion on literature rather than the facts of the case. Dr. Kretschmer’s reports, however, do not fall within the
category of reports which should be excluded from the record. There is no evidence that he performed fitness-forduty examinations for the employing establishment, that OWCP had previously requested an impartial report and
failed to seek clarification before seeking his opinion; that his reports were obtained through telephone contact, that
OWCP improperly utilized leading questions, or that it involved surveillance video provided to a referee physician
directly by the employing establishment. OWCP therefore was not required to exclude Dr. Kretschmer’s reports
from the record. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Development and Evaluating Medical
Evidence, Chapter 2.810.12(a) (September 2010); see also D.M., Docket No. 10-0857 (issued January 3, 2011).
Any error in excluding the physicians’ reports was harmless, however, as it does not affect the outcome of this case.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.9 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.10
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;11 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;12 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.13
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.14 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.15
ANALYSIS
Appellant attributed her bilateral knee condition to the performance of her work duties as
a city carrier. OWCP accepted the occurrence of the claimed employment factors. The issue

8

Supra note 3.

9

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

10

See Ellen L. Noble, 55 ECAB 530 (2004).

11

Michael R. Shaffer, 55 ECAB 386 (2004).

12

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

13

Beverly A. Spencer, 55 ECAB 501 (2004).

14

5 U.S.C. § 8123(a).

15

20 C.F.R. § 10.321.

5

therefore is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factors.
In support of her occupational disease claim, appellant submitted a May 28, 2015 report
from Dr. Alinea. Dr. Alinea diagnosed bilateral knee osteoarthritis aggravated by her work
injury and job duties, noting that her orthopedic surgeon believed that extensive walking,
climbing stairs, and repeated injuries caused an aggravation of a knee condition and the need for
knee replacement.
Dr. Coons, in a January 6, 2016 report, discussed appellant’s history of bilateral knee
surgery on September 16, 2013 showing a total loss of cartilage in both knees. He noted that she
had a history of meniscal tears not related to work in 2006 and 2007. Dr. Coons provided a
description of appellant’s employment duties for the past 26 years as a letter carrier, including
walking about 20,000 miles and entering and exiting her vehicle hundreds of thousands of times
over the course of her career. He diagnosed bilateral end-stage knee arthritis. Dr. Coons opined
that work contributed to the degenerative changes in appellant’s knees, particularly as her
arthritis began when she was 41 years old and thus was not consistent with osteoarthritis
resulting from age. He asserted that overuse due to her work duties accelerated and caused
degeneration due to the biomechanical forces of “excessive cartilage pressure and microdegeneration with recurrent and prolonged twisting, turning, squatting, and jumping impact,
which are described inherent to her job.” Dr. Coons opined that appellant required bilateral total
knee replacements due to end-stage osteoarthritis aggravated and hastened by work duties.
OWCP referred appellant to Dr. Kalb for a second opinion examination. On June 2, 2016
Dr. Kalb discussed her history of a back and bilateral knee injury in May 2013. He found that
appellant’s bilateral knee arthritis was not related to either her history of injuries or her job
duties. Dr. Kalb opined that standing, walking, and mail delivery were not activities that would
cause, aggravate, or accelerate arthritis severe enough to require knee replacements.
The Board finds that the case is not in posture for decision due to a conflict in the medical
evidence between appellant’s physician, Dr. Coons and OWCP’s referral physician, Dr. Kalb.
As previously noted, when there is disagreement between an OWCP physician and the
employee’s physician, OWCP will appoint a third physician who shall make an examination.16
For a conflict to arise, the opposing physician’s viewpoints must be of virtually equal weight and
rationale.17 The Board finds that the opinions of Dr. Coons and Dr. Kalb to be of virtually equal
weight. Consequently, the case must be remanded for OWCP to prepare an updated statement of
accepted facts and refer appellant to an appropriate impartial medical examiner for resolution of
the conflict regarding whether she sustained a bilateral knee condition causally related to her
employment duties. After such further development as deemed necessary, it shall issue a de
novo decision.

16

See supra notes 13-14.

17

See W.S., Docket No. 16-0111 (issued March 14, 2017).

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 11, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

